UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 7, 2007 PHOTON DYNAMICS, INC. (Exact name of registrant as specified in charter) California 000-27234 94-3007502 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5970 Optical Court San Jose, California 95138-1400 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(408) 226-9900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 9.01 EXHIBITS SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 Explanatory Note:This Amendment No. 1 is filed to correct the inadvertent exclusion of the “Furnished not Filed” language under Item 2.02.This Amendment No. 1 on Form 8-K/A does not amend any other item on original 8-K or amend the disclosure in Item 2.02. Item 2.02. Results of Operations and Financial Condition On May 7, 2007, Photon Dynamics, Inc. issued a press release announcing its fiscal 2007 second quarter financial results.A copy of the press release is attached as Exhibit 99.1 to this current report and is incorporated herein by reference. The information in this current report and in the accompanying exhibit shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained in this current report and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Photon Dynamics, Inc., whether made before or after the date hereof, regardless of any general incorporation language in such filing. Item 9.01. Financial Statements and Exhibits Exhibit Number Description 99.1 Press Release, dated May 7, 2007, announcing Photon Dynamics’ Fiscal 2007 Second Quarter Financial Results SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PHOTON DYNAMICS, INC. Dated:May 10, 2007 By: /s/ Carl C. Straub, Jr. Carl C. Straub, Jr. General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated May 7, 2007, announcing Photon Dynamics’ fiscal 2007 Second Quarter Financial Results
